Citation Nr: 0408466	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-10 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for dementia/seizure 
disorder due to head trauma, or as secondary to service-
connected migraine headaches, residuals of left epidural 
hematoma with left choiroidal temporal non-depressed skull 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1991 to March 
1997.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO denied entitlement to service connection for 
dementia due to head trauma.

In November 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge via a video conference 
with the RO, a transcript of which has been associated with 
the claims file.  As a result of the testimony proffered at 
the hearing, the Board has construed the issue on appeal as 
recorded on the title page.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the veteran 
compliant with Quartuccio, supra, in connection with his 
current appeal of entitlement to service connection for 
dementia/seizure disorder.

The Board notes that in support of his claim the veteran 
submitted an October 2001 medical report from a private 
psychologist.  The examination report shows that he was 
diagnosed with dementia due to head trauma following 
neuropsychological and general diagnostic evaluation.  The 
previous and subsequent VA special neurological examinations 
are negative for any finding of dementia.

At the November 2001 hearing before the undersigned the 
veteran's representative advised that the veteran was seeking 
entitlement to service connection for either dementia and/or 
seizure disorder.  The Board notes that the VA examiner who 
conducted the August neurological examination advised that 
the purpose of the examination was evaluation of the 
veteran's service-connected migraine headaches for rating 
purposes; that is, as if the claim were for an increased 
evaluation for a service-connected disability.

The fact that the August 2002 VA examination did not address 
the claim on appeal renders the subject examination 
inadequate for rating purposes.  See, e.g., 38 C.F.R. § 4.1 
(2003). ("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.") See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board is of the opinion that the veteran should be 
examined by a board composed of a VA psychiatrist and 
neurologist for the purpose of ascertaining whether dementia 
and/or seizure disorder is/are present as secondary to head 
trauma in service or as secondary to service-connected 
migraine headaches.
The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for dementia, seizure 
disorder, and service-connected migraines 
since service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports at the Detroit VA 
Medical Center.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for the 
veteran to be examined by a medical board 
composed of a VA psychiatrist and a 
neurologist including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature, extent of severity, 
and etiology of dementia and/or seizure 
disorder that may be found on 
examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  

The examiners must correlate their 
studies and address the following medical 
issues:

(a) Does the veteran have dementia and/or 
seizure disorder?

(b) If so, is it at least as likely as 
not that dementia and/or seizure disorder 
is/are related to head trauma in service, 
or if preexisting service, was/were 
aggravated thereby?

(c) If dementia and/or seizure disorder 
is/are found on examination but 
determined not to be related to service, 
the examiner must be requested to express 
an opinion as to whether either or both 
disorders is/are causally related to the 
service-connected migraine headaches.  

(d) If no such causal relationship is 
determined to be present, the examiners 
must express an opinion as to whether the 
service-connected migraine headaches 
aggravate dementia and/or seizure 
disorder.  

(e) If such aggravation is determined to 
be present, the examiners must address 
the following medical issues:


(1) The baseline manifestations which are 
due to the dementia and/or seizure 
disorder;

(2) The increased manifestations which, 
in the examiners' opinions, are 
proximately due to service-connected 
migraine headaches, based on medical 
considerations;

(3) The medical considerations supporting 
an opinion that increased manifestations 
of dementia and/or seizure disorder are 
proximately due to the service-connected 
migraine headaches.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for dementia/seizure 
disorder to include as secondary to 
service-connected migraine headaches, 
residual of left parietotemporal epidural 
hematoma with left parietotemporal 
linear, nondisplaced, nondepressed skull 
fracture.  In so doing, the VBA AMC 
should document its consideration of the 
applicability of 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection, and may result in a denial.  
38 C.F.R. § 3.655 (2003).

	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


